DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a moving mechanism…for allowing the spindle to move vertically relative to the support surface” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction opposite to the support surface" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the support surface side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In each of claims 3 and 4, the limitation "the ventilations holes" is recited in line 2.  There is insufficient antecedent basis for this limitation in each of the claims.  This is because in claim 1, from which claims 3 and 4 each depend, only a singular “ventilation hole” was set forth in line 5.  In order to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner suggests changing "the ventilations holes" in line 2 of each of claims 3 and 4 to “the ventilation hole”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom (U.S. Patent No. 4,178,834 A) in view of Jiang (China Pub. No. CN 201693189 U).  
Please note that an EPO Machine Translation of Jiang, which has been provided with this Office Action, is relied upon below.  
Claim 1:  Figure 1 of Holmstrom shows a machine tool (20) including a spindle (42+54) having a spindle head (42) and drive spindle (54).  As can be seen in Figure 1, the spindle (42+54) is supported on a support surface of a support body (28) of the machine tool (20) with such an orientation that a longitudinal axis of the spindle (42+54) extends along the support surface.  Please be advised that the spindle (42+54) is movable in a vertical extending direction that is along the support surface and perpendicular to the longitudinal axis.  The spindle (42+54) is movable in this manner, due to said spindle (42+54) being received in a saddle (34), which is movable in the vertical extending direction along the support surface under the influence of an ball screw mechanism (36) and vertically extending tracks (30, 32) [column 3, lines 30-36].  As to the support surface of the support body (28), it is the surface of the support body (28) on which said vertically extending tracks (30, 32) are mounted.  Please note that the surface of the support body (28) that is disposed opposite to the support surface constitutes “a surface facing in the direction opposite to the support surface.”  
	Holmstrom though, does not provide disclosure on the support body (28) being “provided with a ventilation hole extending through the support body between the support surface and [the] surface facing the direction opposite to the support surface, to open toward the spindle.”  
	Jiang though, discloses a support body (6) comprising two ventilation holes that extend laterally through the support body (6), specifically through a wall of the support body (6), between a support surface of said support body (6) and a surface facing in a direction opposite to the support surface.  Please note that the two ventilation holes open toward a saddle/spindle box (5) and toward the spindle supported by said saddle/spindle box (5).  Be advised that only a portion of 

    PNG
    media_image1.png
    743
    989
    media_image1.png
    Greyscale

	In addition to the two ventilation holes that the support body (6) comprises, Jiang discloses the saddle/spindle box (5) as having respective ventilation holes and a blower (2).  Per Jiang, the ventilation holes of the support body (6) and of the saddle/spindle box (5) form a ventilation channel, and air is forcibly flowed through the ventilation channel by the blower (2) for the purpose of forcibly cooling the spindle motor (3) (and thus the spindle), the saddle/ spindle box (5), and the vertical guide rail of the support body (6) [EPO Machine Translation, paragraph 0016].  


Claim 2:  Examiner notes that lines 1-2 of claim 2 set forth, “a moving mechanism on the support surface side of the support body, for allowing the spindle to move vertically relative to the support surface.”  As was stated above under Claim Interpretation, “a moving mechanism… for allowing the spindle to move vertically relative to the support surface” in claim 2 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  As a result, the “moving mechanism” is interpreted as comprising the following (per paragraph [0039] of the specification), and equivalents thereto.  
[0039] In the present embodiment, the rear Y-axis rails 38 provided on the side of the support surface 37a of the support body 37 and the ball screw mechanism 60 constitute a moving mechanism for allowing the rear spindle 32 to be moved vertically relative to the support surface 37a of the support body 37.

	With respect to Holmstrom, it can be seen in Figure 1 that the machine tool (20) comprises the ball screw mechanism (36) and the vertically extending tracks (30, 32), each of 38 (which are shown in Figure 1 of Applicant as being vertically extending tracks) and a ball screw mechanism 60 provided on a support surface side of Applicant’s support body 37).  

Claim 3:  The modified machine tool (20) of Holmstrom includes the blower (2) of Jiang, and said blower (2) provides for forcibly flowing air through the two ventilation holes that extend through the support body (28) and through the ventilation holes of the saddle (34).  

Claim 4:  The modified machine tool (20) of Holmstrom includes the blower (2) of Jiang, and said blower (2) provides for forcibly flowing air through the two ventilation holes that extend through the support body (28) and through the ventilation holes of the saddle (34).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                     

      /BOYER D ASHLEY/      Supervisory Patent Examiner, Art Unit 3722